United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, FERN CREEK
ANNEX, Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-962
Issued: January 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2011 appellant filed a timely appeal from the November 9, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) denying appellant’s request for
radiofrequency facet ablation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request for a
radiofrequency facet ablation.
FACTUAL HISTORY
On July 1, 2006 appellant, then a 39-year-old casual carrier, filed a traumatic injury claim
alleging that on June 29, 2006 she was in an employment-related motor vehicle accident when
her vehicle was hit from behind, thereby injuring her lower back. On July 25, 2006 OWCP
accepted her claim for a lumbar strain.
1

5 U.S.C. § 8101 et seq.

Appellant received treatment from Dr. David P. Rouben, a Board-certified orthopedic
surgeon. In a May 20, 2010 report, Dr. Rouben noted that the facet injections that appellant had
received gave her dramatic, complete, yet short-term relief, thereby affirming the
interrelationship to her chronic persistent discomfort and pain as emanating from the facet joint
and ligamentous neurologic structures therein. He concluded that based on medical probability it
was his opinion that she had chronic facet inflammation at L4-L5 and L5-S1 bilaterally, that it
was caused by the motor vehicle accident for which he has been treating her and that there was a
chronic and persistent problem that necessitated an attempt at nonsurgical intervention in the
form of facet ablation and chronic pain care by a pain care specialist.
OWCP referred this case to its medical adviser. In a response dated June 2, 2010,
OWCP’s medical adviser stated that a more secure diagnosis for appellant’s condition would be
facet osteoarthritis. He indicated that facet osteoarthritis is very common and universal after the
fifties and sixties. The medical adviser indicated that the means to confirm that the facet is the
site of origin of back pain is very questionable. He stated that recently published clinical trials
showed that response to facet ablation is no better than a placebo and that the procedure should
not be approved.
On June 30, 2010 Dr. Rouben noted that appellant participated in facet injections not only
for diagnostic but also therapeutic reasons, and that the injections substantiated that her pain
seemed to most notably emanate from the facets at the L4-L5 and L5-S1 levels. He indicated
that, since appellant wished to avoid surgical options for as long as possible, he would
recommend a radiofrequency facet ablation which has been established as a legitimate long-term
treatment option for pain that has been shown to chronically and persistently emanate from
arthritic facet joints or at least for chronically sprained and strained facet joints that do not seem
to respond to other modes. Dr. Rouben indicated that, while appellant may have had a dormant,
nondisabling condition prior to the motor vehicle accident of 2006, the accident directly and
adversely affected the pain and inflammation of her facet joints, ligaments and capsules. He
stated that radiofrequency facet ablation was “the most prudent, legitimate, and conservative
mode of treatment” and that pursuant to literature would give appellant a 50 percent or greater
chance of giving her long-term relief of discomfort and pain. In an August 30, 2010 report,
Dr. Rouben requested that a pain specialist take over appellant’s care as she needed stronger
treatment for pain.
By decision dated November 9, 2010, OWCP denied authorization for the procedure
facet ablation.
LEGAL PRECEDENT
Section 8103(a) of FECA (5 U.S.C. § 8103(a)), provides for the furnishing of services,
appliances and supplies prescribed or recommended by a qualified physician which OWCP,
under authority delegated by the Secretary, considers likely to cure, give relief, and reduce the
degree or the period of disability or aid in lessening the amount of monthly compensation. In
interpreting section 8103(a), the Board has recognized that OWCP has broad discretion in
approving services provided under FECA to ensure that an employee recovers from his or her
injury to the fullest extent possible in the shortest amount of time.2 OWCP has administrative
2

Dale E. Jones, 48 ECAB 648, 649 (1997).

2

discretion in choosing the means to achieve this goal and the only limitation on OWCP’s
authority is that of reasonableness.3
While OWCP is obligated to pay for treatment of employment-related conditions,
appellant has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.4 Proof of causal relationship in a case such
as this must include supporting rationalized medical evidence.5
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.6 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination.7 When there exist opposing medical reports
of virtually equal weight and rationale and the case is referred to an impartial medical specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, must be given special weight.8
ANALYSIS
OWCP accepted that on June 29, 2006 appellant was in an employment-related motor
vehicle accident and sustained a lumbar strain. Appellant’s treating orthopedic surgeon,
Dr. Rouben, indicated that appellant underwent facet injections for both diagnostic and
therapeutic reasons. He indicated that these injections substantiated that appellant’s pain
emanated from the facets at the L4-L5 and L5-S1 levels. Dr. Rouben noted that appellant wished
to avoid surgery for as long as possible, and recommended treatment with radiofrequency facet
ablation which he considered to be a legitimate long-term treatment option when pain has been
shown to be chronic and persistently emanated from either arthritic facet joints or chronically
sprained and strained facet joints. He stated that appellant’s employment-related accident
directly and adversely affected the pain and inflammation in her joints, ligaments and capsules
which have been substantiated to be the source of appellant’s discomfort. Dr. Rouben concluded
that radiofrequency facet ablation was the most prudent, legitimate and conservative mode of
treatment and would give appellant a 50 percent or greater chance of giving her long-term relief
of discomfort or pain. However, OWCP’s medical adviser disagreed and questioned
Dr. Rouben’s findings, indicating that the means he used to confirm that the facet is the site of
origin of back pain was questionable. He also stated that recently published clinical trials
showed that response to facet ablation is no better than placebo and that the procedure should not

3

Daniel J. Perea, 42 ECAB 214, 221 (1990); D.A., Docket No. 09-936 (issued January 13, 2010).

4

See Dona M. Mahurin, 54 ECAB 309 (2003); see also Debra S. King, 44 ECAB 203, 209 (1992).

5

See Debra S. King, supra note 4; Bertha L. Arnold, 38 ECAB 282 (1986).

6

5 U.S.C. § 8123(a); see S.R., Docket No. 09-2332 (issued August 16, 2010).

7

20 C.F.R. § 10.321.

8

V.G., 59 ECAB 635 (2008).

3

be approved. Based on the opinion of OWCP’s medical adviser, OWCP denied appellant’s
request for facet ablation.
The Board finds that the case is not in posture for decision due to the conflict in medical
opinions between appellant’s treating physician, Dr. Rouben, and OWCP’s medical adviser with
regard to whether the requested facet ablation was a reasonable treatment for appellant’s injuries
that resulted from the employment-related motor vehicle accident.9 Because of this unresolved
conflict in medical opinion, this case will be remanded to OWCP for referral to an impartial
medical examiner. After such further development of the case record as OWCP deems
necessary, a de novo decision shall be issued.
CONCLUSION
The case is not in posture for decision due to an unresolved conflict in medical opinion.
ORDER
IT IS HEREBY ORDERED THAT the November 9, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: January 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See C.S., Docket No. 09-1613 (issued March 11, 2010).

4

